IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-66,476-04


                          EX PARTE SHEDRICK MOORE, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. F01-00544-P IN THE 203RD JUDICIAL DISTRICT COURT
                              OF DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to fifty years’ imprisonment. The Fifth Court of Appeals affirmed his

conviction. Moore v. State, No. 05-01-00587-CR (Tex. App.–Dallas 2002, pet. ref’d).

        On October 9, 2009, the trial court signed findings of fact and conclusions of law

recommended denying relief. Finding of fact number seven erroneously stated that Applicant’s

claim in Ground Two should be dismissed. This Court does not adopt that finding, but based on the

trial court’s other findings of fact and conclusions of law, we deny relief.
                         2

Filed: October 1, 2014
Do not publish